THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: October 29, 2018

                                                    G. Michael Halfenger
                                                    United States Bankruptcy Judge


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
 In re:
          Michael A. Gral,                                     Case No. 16-21329
                                                                  Chapter 11
                                       Debtor.

  ORDER GRANTING MOTION TO CONFIRM SCOPE OF AUTOMATIC STAY OR
           TO GRANT RELIEF FROM THE AUTOMATIC STAY

   This matter came before the Court on the Motion to Confirm Scope of Automatic Stay or to

Grant Relief from the Automatic Stay (the “Motion”) filed by Lincoln County, Wisconsin,

by Lincoln Co. Corporation Counsel (“Lincoln County”) herein. There have been no objections

to the Motion, the period for objections having passed, and this Court is otherwise fully advised

in the premises,

   IT IS HEREBY ORDERED:
   1. Real estate owned by Georgetown Investments, LLC is not property of the estate.

                                                 #####




             Case 16-21329-gmh        Doc 1584     Filed 10/30/18      Page 1 of 1
